Title: To Thomas Jefferson from Benjamin Hawkins, 1 March 1801
From: Hawkins, Benjamin
To: Jefferson, Thomas



Took,au,bat,che 1st. march 1801.

I now send you My dear Sir, the seperate communication promised you; It would have been sent somewhat sooner, but I have moved from the Lower to the upper creeks, to be more in the center of the nation, and to have a more commanding influence among them; and of course to be in a situation where my exertions will have the best effect in carrying the benevolent views of our government into operation. This had seperated me from my papers for a while, and untill I got into a house, which I have but lately done, I was not in a situation to write.
In the course of the spring I am to visit all the upper towns and shall amend the sketch now sent up to the time present; and will send you the amendment.
I wrote you on the 12th July and sent the creek and chickasaw, for your short vocabulary, and since then I wrote you and sent the Choctaw. This now sent will not fill up the measure of my promise as I have in forwardness a vocabulary of the Creek tongue, as well as a map of this country the courses taken by a pocket compass and the distance taken in minutes from creek to creek, on the routs I have traveled.
Do me the favour I pray you to state to me such queries as when answered will throw that light on the state of our indians as philosophy may require. This request is not made to the Vice president or as expect to the president of the United states but to the man placed as the first in science and philosophy in our country.
Accept of my sincere wishes for your present and future welfare and believe me with the truest exteem and regard
My dear Sir, your most obedient Servt.

Benjamin Hawkins

